Citation Nr: 0803986	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  04-31 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to March 
1988 and subsequently in the United States Army National 
Guard.  

This appeal arises from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The development and notice to the veteran ordered by the 
Board in the October 2006 remand have been accomplished to 
the extent possible.  Stegall v. West, 11  Vet. App. 268 
(1998).  


FINDING OF FACT

The veteran's current right knee disorder has not been 
medically linked to his military service.  


CONCLUSION OF LAW

A right knee disorder was not incurred or aggravated in 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
VA met its notice requirements by letters dated in July 2003 
and October 2006, after which the veteran's claims were 
adjudicated/re-adjudicated.  Likewise, records from the 
sources the veteran identified as relevant have been 
obtained, together with his service medical records.  In 
addition, he was examined for VA purposes in connection with 
his claim.  Accordingly, VA's assistance obligations have 
been satisfied.  

The veteran contends his right knee disability began in 
service.  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2007).  

Service connection for arthritis may be presumed if 
manifested to a degree of 10 percent within the first post 
service year.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

A review of the record reflects the veteran was seen on three 
occasions during his active military service for right knee 
complaints, which were characterized as retro patella or 
chondromalacia.  An examination conducted in connection with 
his service in the National Guard in 1988, however, revealed 
no relevant abnormalities on clinical evaluation.  The 
veteran's lower extremities were specifically characterized 
as normal.  No subsequently dated medical records reflects 
any right knee complaints until 2001.  At that time, the 
veteran apparently made his initial presentation to VA 
medical staff, and reported he felt "great," with "[n]o 
complaints," although he also mentioned he was a runner and 
had aching in his knees.  The diagnostic assessment was 
degenerative joint disease, although X-rays taken at that 
time were interpreted as normal.  X-rays dated thereafter, 
however, revealed the presence of minimal degenerative 
changes within the knee.  None of these treatment records 
contain any opinions by those treating/examining the veteran 
that they considered his current disability to be related to 
service.  

In support of his claim the veteran provided a statement from 
his chiropractor, dated in June 2005.  This person considered 
X-rays of the knees to be reflective of degeneration of knee 
meniscus as a result of repetitive stress injuries.  This, in 
turn, was considered consistent with the veteran's history of 
prolonged running, that likely began during his time in the 
military.  If read closely, this comment does not make clear 
whether the chiropractor was indicating the veteran's 
meniscus degeneration began in the military, or that the 
veteran's running began in the military.  This was 
subsequently clarified when the veteran was examined for VA 
purposes in connection with his claim in March 2007.  The 
examiner, who indicated she had reviewed the record 
extensively, and among other things referenced the in-service 
findings and the chiropractor's comments, noted that there 
were no objective findings of chondromalacia patella on MRI, 
and instead diagnosed a congenital genu valgus deformity of 
the knees, with patellofemoral syndrome.  As to the crucial 
question pertinent to this appeal, she determined the 
veteran's right knee condition was consistent with natural 
aging and its congenital structure, and that it was "less 
likely than not caused by or related to military service."  

Given the infrequent right knee complaints found in service, 
the more than 10 year gap between the in-service complaints 
and recorded post service complaints, and the unambiguous 
adverse VA medical opinion, the greater weight of the 
evidence is against the conclusion the claimed disability was 
incurred in service.  Accordingly, a basis upon which to 
establish service connection for right knee disability has 
not been presented, and the appeal is denied.  


ORDER

Service connection for a right knee disorder is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


